Citation Nr: 1632857	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-04 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment.

2.  Entitlement to a certificate of eligibility for specially adapted housing.

3.  Entitlement to a certificate of eligibility for a special home adaptation grant.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to April 1972.

These matters initially came before the Board of Veterans' Appeals  (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to certificates of eligibility for an automobile and/or specially adapted equipment, specially adapted housing, and a special home adaptation grant.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in October 2012.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In May 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise the case would reassigned.  The letter also indicated that a failure to respond within 30 days would result in an assumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.  The Veteran failed to respond to the May 2016 letter.  Therefore, it is assumed that he does not want another hearing and the Board will proceed with the matters on appeal.

In October 2012, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2)  (West 2014).

In February 2013, the Board remanded these matters for further development.


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: prostate cancer; posttraumatic stress disorder (PTSD); dermatitis; and erectile dysfunction.

2.  The Veteran does not have service-connected disability or disabilities resulting in the loss, or permanent loss of use, of an extremity; impairment of vision; or ankylosis of a knee or hip; he is not service-connected for any disability involving burns, amyotrophic lateral sclerosis (ALS), or residuals of an inhalation injury.


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for an automobile and/or specially adapted equipment have not been met.  38 U.S.C.A. §§ 3902, 5107(b) (West 2014); 38 C.F.R. §§ 3.350 (a)(2), 3.808, 4.3 (2009, 2014, 2015).

2.  The criteria for a certificate of eligibility for specially adapted housing have not been met.  38 U.S.C.A. §§ 2101, 5107(b) (West 2014); 38 C.F.R. §§ 3.350(a)(2), 3.809, 4.3 (2009, 2011, 2015).

3.  The criteria for a certificate of eligibility for a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 5107(b); 38 C.F.R. §§ 3.350(a)(2), 3.809a, 4.3 (2009, 2011, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In letters dated in April and June 2010 and November 2011, the RO notified the Veteran of the evidence needed to substantiate his claims for certificates of eligibility for an automobile and/or specially adapted equipment, specially adapted housing, and a special home adaptation grant.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  The claimant's Veteran status has also been substantiated.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran did not receive any pre-adjudication notice pertaining to disability ratings and effective dates.  As the Veteran's claims are being denied and no ratings or effective dates are otherwise being assigned, he has suffered no prejudice from the deficiency with regard to these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Moreover, any timing deficiency with respect to the November 2011 letter was cured by readjudication of the claims in a February 2012 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  The Veteran has not been afforded a VA examination in connection with his claims.  Such an examination is not necessary, however, because the evidence of record adequately reflects the current state of the Veteran's disabilities with regard to his claims for certificates of eligibility for an automobile and/or specially adapted equipment, specially adapted housing, and a special home adaptation grant.  

The agency of original jurisdiction (AOJ) contacted the Social Security Administration (SSA) and requested all available records pertaining to any SSA claim submitted by the Veteran.  The SSA responded in July 2011 that no records could be sent and that further efforts to obtain any such records would be futile because no SSA medical records existed.  The Veteran either did not file for disability benefits or, if he did, no medical records were obtained.  Hence, any further efforts to obtain SSA records would be futile.  38 C.F.R. § 3.159(c)(1).

As for the Board's February 2013 remand, the Board instructed the AOJ to complete the following: adjudicate claims of service connection for a left hip disability, a bilateral leg disability, and residuals of a stroke and a petition to reopen a claim of service connection for hypertension; and ask the Veteran to complete an authorization for VA to obtain all records of his treatment for bilateral upper and lower extremity disabilities and bilateral eye disabilities from Roper Hospital/Roper Berkeley.

The claims of service connection for a left hip disability, a bilateral leg disability, and residuals of a stroke and the petition to reopen the claim of service connection for hypertension were adjudicated and denied by way of a January 2015 rating decision.  Also, the AOJ sent a letter to the Veteran in March 2014 and asked him to complete an authorization form so as to allow VA to obtain all relevant treatment records from Roper Hospital/Roper Berkeley.  Copies of the release form (VA Form 21-4142) were included with the letter.  

The Veteran responded in April 2014 that consent had already been given for all medical records to be provided to VA and the AOJ was instructed to review the medical records already in its possession (see an April 2014 VA Form 21-4142).  The Veteran has not completed the appropriate release form so as to allow VA to obtain additional treatment records from Roper Hospital/Roper Berkeley or any other additional private treatment providers.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran has not completed the appropriate release form to allow VA to obtain any outstanding private treatment records, VA has no further duty to attempt to obtain any additional treatment records. 

Therefore, the AOJ substantially complied with all of the Board's February 2013 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct examinations, or obtain opinions with respect to the claims decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

To warrant entitlement to automobile and adaptive equipment under 38 U.S.C.A. § 3901, the evidence must demonstrate service-connected disability (or disabilities) resulting in the loss, or permanent loss of use, of at least one foot or a hand; or, permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 C.F.R. § 3.808(a),(b).

In September 2013, VA amended 38 C.F.R. § 3.808 by adding a severe burn injury to the list of eligible disabilities.  See 78 Fed. Reg. 57486-87 (Sept. 19, 2013).  The provisions of 38 C.F.R. § 3.808 were again amended, effective February 25, 2015, to add ALS as a qualifying disability.  See 80 Fed. Reg. 10001 -03 (Feb. 25, 2015).  In this case, the Veteran does not contend nor does the evidence show that he requires an automobile or adaptive equipment due to a severe burn injury and he is not service-connected for ALS.  Hence the amendments to 38 C.F.R. § 3.808  are not relevant in this instance.

The law also provides that a veteran is entitled to adaptive equipment if he has ankylosis of at least one knee or one hip due to service-connected disability.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(6).  

As for specially adapted housing, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing, effective October 25, 2010 and December 3, 2013.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573  (Dec. 3, 2013).  Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859  (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (2009).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if a claimant is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) (2011).

Under the version of 38 C.F.R. § 3.809(d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if the claimant has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809(d) (2015).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) .

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a claimant can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2009).

Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a claimant can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease (COPD)).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2011).

Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a claimant can qualify for a grant for necessary special home adaptations if he is service-connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD).  Additionally, a claimant can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2015).

The term "permanent loss of use" is not defined in 38 C.F.R. §§ 3.808, 3.809, or 3.809a.  The term "loss of use of a hand or foot" is defined as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. §§ 3.350(a)(2), 4.3.  The determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Veteran is service-connected for prostate cancer, PTSD, dermatitis, and erectile dysfunction.  VA treatment records dated from June to November 2003 and a September 2003 VA examination report reflect that the Veteran experienced impairment of his upper and lower extremities in terms of a left wrist disability and leg numbness and weakness.  He also experienced dizziness, his gait was impaired, and he required the use of various assistive devices (i.e., cane, walker).  He was diagnosed as having, among other things, dysequilibrium syndrome and peripheral neuropathy.

In a December 2003 statement, a VA physician (J.M.R.) stated that the Veteran had a gait disturbance which was not anticipated to improve.  He had a history of previous head trauma and the late effect of alcoholism on cerebellar function.  He was unable to walk without the assistance of a walker or the aid of another person and he also experienced generalized weakness.  His condition was chronic and it was not anticipated to improve.

Medical records dated from December 2003 to December 2009, a February 2008 letter from the Veteran, and a letter from his wife received in May 2010 include reports and examination findings of worsening global weakness, upper and lower extremity symptoms (e.g. numbness, paresthesias, pain, weakness, and immobility), hip and back pain, impaired balance and coordination, and difficulty walking.  A May 2008 VA neurology consultation note indicates that the Veteran experienced a prior cerebellar infarction/degeneration which resulted in a gait disturbance.  He experienced an additional stroke in November 2009 which resulted in deficits and the need for assistance with activities of daily living (e.g., bathing, dressing, meal prep, medication use).  His mobility was limited and he used a walker and wheelchair to assist with ambulation and to prevent falls.  He was diagnosed as having, among other things: cerebellar atrophy/cerebellar degeneration with gait abnormality; sensory polyneuropathy; cerebrovascular accident with hemiplegia, dysarthria, and dysphasia; rhabdomyolysis; hip and back pain; and peripheral vascular disease.

In a May 2010 addendum to an April 2010 VA primary care attending note, a VA physician (R.C.L.) reported that the Veteran was home-confined secondary to a stroke that he suffered in November 2009, which resulted in left dense hemiplegia (no motor movement of the left upper extremity and trace motor movement in the left lower extremity).  He had required assistance with all activities of daily living since the stroke and this need would continue indefinitely.
In a September 2010 letter, the Veteran and his wife acknowledged that the automobile and housing claims were submitted "due to the circumstances surrounding [the Veteran's] stroke."  Specifically, he did not have use of his left arm and hand and he experienced vision and ambulation problems.  A van and home adaptation were needed because it was difficult to lift the Veteran's wheelchair in and out of the trunk of their car and a garage would provide shelter during rainy weather.

The Veteran reported in an August 2011 letter that his wife had to lift his wheelchair in and out of their car because of his mobility problems which were the result of his November 2009 stroke.  Therefore, a van with a lift was desired.

In letters received in August and December 2011, R.C.L. reported that the Veteran suffered a left cerebellar and a right MCA stroke.  As a result, he experienced left-sided hemiparesis and was unable to walk or use his left arm.  His chance for recovery of the use of his arm or leg was minimal.  He required a motorized wheelchair due to the stroke with residual left dense hemiplegia and ataxia, his chance of regaining functional ambulation was minimal, and he would benefit from a wheelchair van.

The Veteran and his wife reported on a February 2012 substantive appeal (VA Form 9) and during the October 2012 hearing that due to the Veteran's stroke he was unable to use his left arm and hand, he experienced impaired vision, there were abnormal movements of his left leg, and he required a wheelchair for ambulation.  A van with a lift was needed due to the wheelchair and a garage/carport was needed to keep the Veteran and his wife protected from the weather while moving the wheelchair in and out of their vehicle.

VA treatment records dated from July 2012 to April 2013 include reports of and examination findings of left-sided weakness, impaired function of the left upper and lower extremities, decreased sensation, and loss of left peripheral vision.  The Veteran was wheelchair bound.

The above evidence reflects that the Veteran has experienced various impairments involving his upper and lower extremities (e.g., weakness, numbness, etc.), as well as impaired vision, gait, balance, and coordination.  He has used a walker and wheelchair for ambulation and he has required assistance with his activities of daily living.  Nevertheless, he is only service-connected for prostate cancer, PTSD, dermatitis, and erectile dysfunction and there is no evidence that his impairments are related to any of these service-connected disabilities.  Rather, they have been attributed to various non service-connected disabilities and have most notably resulted from the Veteran's strokes.  He has acknowledged that his need for automobile and home benefits is related to the residuals of his strokes.  Claims of service connection for a left hip disability, a bilateral leg disability, and residuals of a stroke were adjudicated and denied by way of the unappealed January 2015 rating decision.  

In sum, the Veteran is competent to report the symptoms of his various disabilities and the impact of these disabilities on his daily life and the Board has no legitimate basis to challenge the credibility of his reports.  Regardless of his competent and credible reports, however, the Veteran does not experience the loss (or permanent loss of use) of an extremity, impairment of vision, or ankylosis of a knee or hip due to any service-connected disability.  Moreover, he is not service-connected for any disability involving burns, ALS, or residuals of an inhalation injury.  Hence, the Veteran does not meet the criteria for a certificate of eligibility for an automobile and/or specially adapted equipment, specially adapted housing, or a special home adaptation grant.

Although the Board is sympathetic to the Veteran's situation, it has no authority to create exceptions, or to overturn or to disregard the very specific limitations on the award of automobile and housing benefits.  38 U.S.C.A. § 7104(a) (West 2014); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  For all the foregoing reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not applicable, and the claims for certificates of eligibility for an automobile and/or specially adapted equipment, specially adapted housing, and a special home adaptation grant must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.012; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment is denied.

Entitlement to a certificate of eligibility for specially adapted housing is denied.

Entitlement to a certificate of eligibility for a special home adaptation grant is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


